Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 7 – 9, 12 – 14, 16 – 18, and 21 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 7, 9 – 11, and 13 – 15 of U.S. Patent No. 10,433,271 in view of Owen et al. (Pub. No.: US 2005/0063386). 
Independent claims 1 and 9 of U.S. Patent No. 10,433,271 disclose all the features of independent claims 7 and 16 of Application No. 16/935,035 except for the claimed features of: regarding claim 7, wherein the RACH transmission comprises a RACH preamble and a payload; regarding claim 16, wherein the RACH transmission comprises a RACH preamble and a payload.
Regarding claim 7, Owen discloses wherein the RACH transmission comprises a RACH preamble and a payload (see Fig. 3, para. 0020, the random access burst comprises a preamble 305 and payload 310).
Regarding claim 16, Owen discloses wherein the RACH transmission comprises a RACH preamble and a payload (see Fig. 3, para. 0020, the random access burst comprises a preamble 305 and payload 310).

The mappings of the claims are shown in the Table below.  
Claims from Application No. 16/935,035
Claims from US Patent No. 10,433,271

16. A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving discontinuous reception (DRX) control information from a network, the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; receiving a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message indicates that the WTRU is to perform a random access channel (RACH) transmission; performing the RACH transmission to the network, wherein the RACH transmission comprises a RACH preamble and a payload; 
17. The method of claim 16, further comprising adjusting uplink timing in accordance with the timing adjustment command.

18. The method of claim 17, further comprising sending a hybrid automatic repeat request (H-ARQ) feedback to the network after adjusting uplink timing according to the timing adjustment command.
21. The method of claim 16, wherein the control message further indicates a resource to be used by the WTRU to perform the RACH transmission.


23. The method of claim 16, further comprising entering a DRX mode while the WTRU is in an active state.
7. A wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive discontinuous reception (DRX) control information from a network, the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; receive a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message indicates that the WTRU is to perform a random access channel (RACH) transmission; perform the RACH transmission to the network, wherein the RACH transmission comprises a RACH preamble and a payload; and receive a response from the network upon performing the RACH transmission, wherein the response comprises a timing adjustment command.

8. The WTRU of claim 7, wherein the processor is further configured to adjust uplink timing in accordance with the timing adjustment command.

9. The WTRU of claim 8, wherein the processor is further configured to send a hybrid automatic repeat request (H-ARQ) feedback to the network after adjusting uplink timing according to the timing adjustment command.
12. The WTRU of claim 7, wherein the control message further indicates a resource to be used by the WTRU to perform the RACH transmission.

14. The WTRU of claim 7, wherein the processor is further configured to enter a DRX mode while the WTRU is in an active state.

1. A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving discontinuous reception (DRX) control information from a wireless network, the DRX control information indicating a time interval that the WTRU should monitor a downlink control channel; receiving a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message is associated with an identifier of the WTRU, the control message indicating that the WTRU should transmit a random access preamble to the wireless network; transmitting the random access preamble to 
2. The method of claim 1, further comprising adjusting uplink timing according to the timing adjustment command.

3. The method of claim 2, further comprising sending a hybrid automatic repeat request (H-ARQ) feedback to the wireless network after adjusting uplink timing according to the timing adjustment command.

5. The method of claim 1, wherein the control message indicates a resource to be used by the WTRU for transmitting the random access preamble.


7. The method of claim 1, further comprising entering a DRX mode while the WTRU is in an active state.
9. A wireless transmit/receive unit (WTRU) comprising: a transceiver, and a processor coupled to the transceiver, the processor configured to: receive discontinuous reception (DRX) control information from a wireless network, the DRX control information indicating a time interval that the WTRU should monitor a downlink control channel; receive a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message is associated with an identifier of the WTRU, the control message indicating that the WTRU should transmit a random access 
10. The WTRU of claim 9, wherein the processor is further configured to adjust uplink timing according to the timing adjustment command.

11. The WTRU of claim 10, wherein the processor is further configured to send a hybrid automatic repeat request (H-ARQ) feedback to the wireless network after adjusting uplink timing according to the timing adjustment command.
13. The WTRU of claim 9, wherein the control message indicates a resource to be used by the WTRU for transmitting the random access preamble.

15. The WTRU of claim 9, wherein the processor is further configured to enter a DRX mode while the WTRU is in an active state.


Claims 7 – 9, 12 – 18, and 21 – 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 11, and 13 – 16 of U.S. Patent No. 10,764,857 in view of Owen et al. (Pub. No.: US 2005/0063386). 
Independent claims 1 and 9 of U.S. Patent No. 10,764,857 disclose all the features of independent claims 7 and 16 of Application No. 16/935,035 except for the claimed features of: regarding claim 7, wherein the RACH transmission comprises a RACH preamble and a payload; regarding claim 16, wherein the RACH transmission comprises a RACH preamble and a payload.
Regarding claim 7, Owen discloses wherein the RACH transmission comprises a RACH preamble and a payload (see Fig. 3, para. 0020, the random access burst comprises a preamble 305 and payload 310).

It would have been obvious to one ordinary skilled in the art at the time the invention was made to modify the invention of U.S. Patent No. 10,764,857, and have the features, as taught by Owen, in order to provide for an improved demodulation of data within the packet, as discussed by Owen (para. 0008).
The mappings of the claims are shown in the Table below.  

Claims from Application No. 16/935,035
Claims from US Patent No. 10,764,857

16. A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving discontinuous reception (DRX) control information from a network, the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; receiving a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message indicates that the WTRU is to perform a wherein the RACH transmission comprises a RACH preamble and a payload; and receiving a response from the network upon performing the RACH transmission, wherein the response comprises a timing adjustment command.


17. The method of claim 16, further comprising adjusting uplink timing in accordance with the timing adjustment command.
18. The method of claim 17, further comprising sending a hybrid automatic repeat request (H-ARQ) feedback to the network after adjusting uplink timing according to the timing adjustment command.


22. The method of claim 21, wherein the resource includes a subframe to be used by the WTRU to perform the RACH transmission.

23. The method of claim 16, further comprising entering a DRX mode while the WTRU is in an active state.
24. The method of claim 16, wherein the control message includes an identifier, tag, or sequence number that is shorter than a radio network temporary identity.

7. A wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive discontinuous reception (DRX) control wherein the RACH transmission comprises a RACH preamble and a payload; and receive a response from the network upon performing the RACH transmission, wherein the response comprises a timing adjustment command.






9. The WTRU of claim 8, wherein the processor is further configured to send a hybrid automatic repeat request (H-ARQ) feedback to the network after adjusting uplink timing according to the timing adjustment command.
12. The WTRU of claim 7, wherein the control message further indicates a resource to be used by the WTRU to perform the RACH transmission.

13. The WTRU of claim 12, wherein the resource includes a subframe to be used by the WTRU to perform the RACH transmit

14. The WTRU of claim 7, wherein the processor is further configured to enter a DRX mode while the WTRU is in an active state.
15. The WTRU of claim 7, wherein the control message includes an identifier, tag, or sequence number that is shorter than a radio network temporary identity.


1. A method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving discontinuous reception (DRX) control information from a wireless network, the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; receiving a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message indicates an identifier, tag, or sequence number, and the control message indicates that the WTRU is to transmit a random access preamble to the wireless network; transmitting the random access preamble to the wireless network in response to receiving the control message, the random access preamble transmission being associated with the identifier, tag, or sequence number indicated in the control message; and receiving a timing adjustment command from the wireless network.

2. The method of claim 1, further comprising adjusting uplink timing according to the timing adjustment command.

3. The method of claim 2, further comprising sending a hybrid automatic repeat request (H-ARQ) feedback to the wireless network after adjusting uplink timing according to the timing adjustment command.




6. The method of claim 5, wherein the resource includes a subframe to be used by the WTRU to transmit the random access preamble.

7. The method of claim 1, further comprising entering a DRX mode while the WTRU is in an active state.

8. The method of claim 1, wherein the identifier, tag, or sequence number is shorter than a radio network temporary identity.



9. A wireless transmit/receive unit (WTRU) comprising: a transceiver, and a processor coupled to the transceiver, the processor wherein the control message indicates an identifier, tag, or sequence number, the control message indicating that the WTRU is to transmit a random access preamble to the wireless network; transmit the random access preamble to the wireless network in response to receiving the control message, the random access preamble transmission being associated with the identifier, tag, or sequence number indicated in the control message; and receive a timing adjustment command from the wireless network.




11. The WTRU of claim 10, wherein the processor is further configured to send a hybrid automatic repeat request (H-ARQ) feedback to the wireless network after adjusting uplink timing according to the timing adjustment command.

13. The WTRU of claim 9, wherein the control message indicates a resource to be used by the WTRU for transmitting the random access preamble.


14. The WTRU of claim 13, wherein the resource includes a subframe to be used by the WTRU to transmit the random access preamble.

15. The WTRU of claim 9, wherein the processor is further configured to enter a DRX mode while the WTRU is in an active state.

16. The WTRU of claim 9, wherein the identifier, tag, or sequence number is shorter than a radio network temporary identity.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 16, and 25 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 7, 16, and 25 recite the claimed feature of “wherein the RACH transmission comprises a RACH preamble and a payload” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Specification filed 07/21/2020 (Pub. No.: US 2020/0351809) describes the following in 354 performs the conventional contention-based procedure for uplink synchronization. The WTRU 354 sends an uplink transmission, (e.g., an RACH preamble), to the Node-B 352, (e.g., via an RACH), using a contention-based mechanism, (e.g., a slotted Aloha mechanism) (step 304).
The Specification only discusses to send an uplink transmission such as an RACH preamble to the NodeB and does not describe to include a payload as recited in the claims.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 25 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 7 recites a wireless transmit/receive unit comprising a processor configured to… and claim 25 recites a network node comprising: a processor configured to…  The claimed features of claims 7 and 25 are insufficient for claiming a “machine” type claim because the claims do not meet the requirement of a machine and they have only one element (ex: a processor).  According to MPEP section 2106(I), a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  The languages introduced in the claims lack the plurality of parts and/or combination of devices to perform the functions.  


Allowable Subject Matter
According to a prior art search on the claimed invention, Backstrom et al. (US Patent No. 5,229,996) disclose synchronization is maintained between a regional radio transmitter/receiver and a remote transmitter/receiver communicating across a TDMA channel by detecting time misalignment of communications from the remote transmitter/receiver to the regional transmitter/receiver, commanding the remote transmitter/receiver to adjust its transmission timing, and, until the remote transmitter/receiver has adjusted its transmission timing, looking for a synchronization pattern accompanying transmissions by the remoter transmitter/receiver during two discontinuous time intervals, one centered about a time of occurrence of the synchronization pattern before the command and another centered about an expected time of occurrence of the synchronization pattern in response to the command (abstract).
Laurent (US Patent No. 6,418,127) discloses in order to minimize-power consumption, mobiles that employ DRX (Discontinuous Reception) (i.e. power down when paging blocks are not due) should monitor the signal strength of non-serving cell BCCH carriers during the frames of the paging block that they are required to listen to.  The mobile shall include the BCCH carrier of the current serving cell (i.e the cell the mobile is camped on) in this measurement routine.  Received level measurement samples can thus be taken on several non-serving cell BCCH carriers and on the serving carrier during each paging block (col. 1 lines 45 - 57).
Forssell et al. (US Pub. No. 2002/0105940) disclose after the packet of the LLC layer has been received in the packet control unit, the international mobile subscriber identity (IMSI) and possible parameters related to discontinuous reception (DRX) are used to find out in which time slot of the control channel it is possible to perform configuration, preferably the transmission of a channel allocation message (Packet Downlink Assignment).  The calculation of this moment of 
The cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “wherein the control message indicates that the WTRU is to perform a random access channel (RACH) transmission; perform the RACH transmission to the network, wherein the RACH transmission comprises a RACH preamble and a payload; and receive a response from the network upon performing the RACH transmission, wherein the response comprises a timing adjustment command” as recited in claims 7 and 16, and “wherein the control message indicates that the WTRU is to perform a random access channel (RACH) transmission; receive the RACH transmission from the WTRU, wherein the RACH transmission comprises a RACH preamble and a payload; and send a response to the WTRU, wherein the response comprises a timing adjustment command” as recited in claim 25 when considering each claim individually as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473